Title: To James Madison from James Barbour, 14 November 1824
From: Barbour, James
To: Madison, James


        
          Dear Sir
          November 14th. 24
        
        Yours of this morning is the first intimation I have had of the General’s approach. The shortness of the interval, and our sparse situation present almost insuperable difficulties in making a suitable arrangement to meet him. Mr. Jefferson Randolph agreed with me either to give me timely notice by express of his coming (if practicable) or that the conveyance from Monticello should attend him to your house. I prefer, however, if you approve that every thing should be Orange, after he touches the line. I propose therefore to have my carriage at Gordon’s tomorrow by 11 O’clock. And I must ask you to send yours by the same time. I must trouble you also to send the enclosed to Captn. C. Macon by a Servant. If we do not relieve the escort from Albemarle they will, from the time of arriving at your house, be subjected to great inconvenience. My best respects
        
          James Barbour
        
       